NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                         Fed. R. App. P. 32.1


                     United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                    Submitted January 7, 2010∗
                                     Decided January 11, 2010


                                               Before

                                FRANK H. EASTERBROOK, Chief Judge

                                DANIEL A. MANION, Circuit Judge

                                TERENCE T. EVANS, Circuit Judge


No. 09-2678                                                      Appeal from the United
                                                                 States District Court for the
UNITED STATES OF AMERICA,                                        Northern District of Illinois,
      Plaintiff-Appellee,                                        Eastern Division.

                v.                                               No. 99 CR 544
                                                                 Wayne R. Andersen, Judge.
ROY MOSLEY,
     Defendant-Appellant.


                                                Order

       In 2004 we affirmed Roy Mosley’s conviction under 21 U.S.C. §846 for a drug
conspiracy. See United States v. Kyser, No. 02-2998 (7th Cir. June 24, 2004) (unpublished
order). Mosley then filed and lost a collateral attack under 28 U.S.C. §2255. In 2009
Mosley asked the district court to correct a clerical error. See Fed. R. Crim. P. 36. He
contends that the judgment should have referred to crack cocaine, and 21 U.S.C. §841,
as well as §846.


∗ This successive appeal has been submitted to the original panel under Operating Procedure 6(b). After
examining the briefs and the record, we have concluded that oral argument is unnecessary. See Fed. R.
App. P. 34(a); Cir. R. 34(f).
No. 09-2678                                                                  Page 2



       It was apparent to the district judge, as it is to us, that Mosley’s goal is not the
addition of a citation to the judgment, but a fresh chance to get a reduction in his
sentence. His brief makes this explicit by contending that, if the judgment is amended in
any particular, even to correct a typographical error, the district court must resentence
him under United States v. Booker, 543 U.S. 220 (2005). The district court ruled that the
judgment is fine as it stands (because the conviction rests on §846 rather than §841) and
denied the motion; we agree.

       The Supreme Court has not declared Booker retroactive to cases on collateral
review, nor has Mosley satisfied the statutory conditions for filing a second collateral
attack. The decision of the district court is affirmed.